DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Claims 2 – 21 are entitled to a priority date of June 26, 2020.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate receiving a fluid from a hydrocarbon well and controlling an operational parameter based on a difference between a measurement and a target value. 


Claim Objections

Claims 14 and 18 are objected to because of the following informalities:    

Claim 14 is not grammatically correct and is missing a word, for example, “whether there is a difference”, or “whether a difference exists”: …wherein the determining further comprises determining, with the computer system, whether a difference between the measurement of the second property and the second target value, and…

Claim 18 is not grammatically correct and is missing a word, for example, “whether there is a difference”, or “whether a difference exists”: …wherein the determining further comprises determining, with the computer system, whether a difference between the measurement of the property of the fluid in the storage tank and the target value for the property of the fluid in the storage tank, and…

Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2 – 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of US 11274662. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the comparative table below:

Claim 2 of Instant Application
Claim 1 of US 11274662
A system comprising: 

a gas generator to generate electrical energy using a fluid mixture, wherein a portion of the fluid mixture comprises fluid provided by a hydrocarbon well; 

a set of conduits, wherein the set of conduits provide the fluid mixture to a generator inlet; 

a sensor, wherein the sensor measures a property of fluids flowing through a portion of the set of conduits; 

a non-transitory, machine-readable medium of storing instructions that, when executed by a computer system, effectuate operations comprising: obtaining, with the computer system, a target value for a property of the fluid mixture entering the generator inlet; 

obtaining, with the computer system, a measurement of the property of the fluid mixture using the sensor; 

determining, with the computer system, a difference between the measurement of the property and the target value; and 

controlling, with the computer system, an operational parameter of the gas generator based on the difference between the measurement of the property and the target value.
A system comprising: 

a gas generator to generate electrical energy using a fluid mixture obtained via a generator inlet of the gas generator, wherein a portion of the fluid mixture comprises gas provided by a hydrocarbon well; 

a compressor, wherein a compressor inlet of the compressor is attached to a generator outlet of the gas generator by a first set of conduits, and wherein exhaust fluid of the gas generator is provided to the compressor via the first set of conduits, and wherein the first set of conduits comprises a conduit attached to the hydrocarbon well; 

a second set of conduits connecting a compressor outlet of the compressor to the generator inlet; 

a sensor in communication with the second set of conduits, wherein the sensor measures fluid properties of fluids flowing through a portion of the second set of conduits; 

a non-transitory, machine-readable medium of storing instructions that, when executed by a computer system, effectuate operations comprising: 

obtaining, with the computer system, a target fluid property of the fluid mixture entering the generator inlet; 

obtaining, with the computer system, a fluid measurement of the fluid mixture using the sensor; 

determining, with the computer system, whether the fluid measurement satisfies a criterion based on the target fluid property; and 

in response to a determination that the target fluid property satisfies the criterion, modifying, with the computer system, an operational parameter of a set of fluid control devices to increase a first flow rate relative to a second flow rate, wherein the first flow rate is a measurement of the flow of the exhaust fluid through the second set of conduits, and wherein the second flow rate is a measurement of the flow of the gas provided by the hydrocarbon well through the first set of conduits.


As seen above, Claim 2 of the instant application is a broader version of Claim 1 of the US Patent. The underlined portions of Claim 1 of the US Patent above anticipate all features of the Claim 2 of the instant application.

Although no comparative table is shown for the dependent claims, they too are rejected via Claim 1 of the US Patent in addition to dependents of Claim 1. For the method Claim 21 of the instant application, see method Claim 20 of the US Patent. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 – 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9, Line recites the set of conduits. It is unclear whether this refers to the set of conduits established in Claim 2 or the second set of conduits established in Claim 9. Examiner believes the easiest way to overcome this rejection is to amend Claim 2 to recite a first set of conduits and adjust any dependent claims, including claim 9, accordingly. 

Claims 10 – 14 are rejected by virtue of their dependence on Claim 9. 


The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 19 recites a hydrocarbon well, wherein the hydrocarbon well provides the fluid provided by the hydrocarbon well. Claim 2 already requires a portion of the fluid mixture comprises fluid provided by a hydrocarbon well. The features of Claim 19 fail to further limit the subject matter of Claim 2. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 – 6, 8, 9, 11 – 15, and 17 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong et al. (hereafter “Armstrong” – US 2004/0188360).

With regards to Claims 2 and 21:

Armstrong discloses a system (Figures 1 – 3) and method thereof comprising: 

a gas generator (gas turbine 15’) to generate electrical energy (via generator 20’) using a fluid mixture, wherein a portion of the fluid mixture comprises fluid provided by a hydrocarbon well (from fuel source 1, which, as per Paragraph 34, includes “A source of gaseous fuel (landfill, anaerobic digester, wellhead, refinery process, etc.)”); 

a set of conduits (see conduits in fuel conditioning skid 60’ in Figure 3), wherein the set of conduits provide the fluid mixture to a generator inlet (via line 60);

a sensor (pressure sensor 65, Figure 3, and various other sensors as per Paragraph 62: “The FCS 60', 60", 60'" may also include fuel flow measurement sensors and/or gas monitoring equipment, such as a methane detector. The methane detector or flow rate measurement sensor could be used to determine when the source gas methane content is becoming too low for proper microturbine operation”), wherein the sensor measures a property of fluids flowing through a portion of the set of conduits; 

a non-transitory, machine-readable medium of storing instructions (programmable logic controller (PLC), see Paragraph 62) that, when executed by a computer system, effectuate operations comprising: 

obtaining, with the computer system, a target value for a property of the fluid mixture entering the generator inlet (Paragraph 62: “determine when the source gas methane content is becoming too low for proper microturbine operation”, with the term “too low” indicating a predetermined target value for sufficient methane content of the gas mixture, see also Paragraph 53); 

obtaining, with the computer system, a measurement of the property of the fluid mixture using the sensor (Paragraph 62: “The FCS 60', 60", 60'" may also include fuel flow measurement sensors and/or gas monitoring equipment, such as a methane detector”); 

determining, with the computer system, a difference between the measurement of the property and the target value (Paragraph 62: “determine when the source gas methane content is becoming too low for proper microturbine operation”, with that determination step requiring a comparison between a measured value and the target value, see also Paragraph 53); and 

controlling, with the computer system, an operational parameter of the gas generator based on the difference between the measurement of the property and the target value (Paragraph 62: “The PLC also monitors gas train parameters, refrigeration cycle parameters, and the like and performs startups, shutdowns, cycles the second-stage heat exchangers”, Paragraph 54: “low heat content fuel were the cause of a shutdown”, Paragraph 34: “inlet solenoid valve 8 may be used to externally shut off the gas and isolate the FCS 60'”, Paragraph 53: “In another construction, the manual valve 62 is replaced with a solenoid valve so that if the fuel heating content (energy per cubic foot of gas) drops below a predetermined value, the fuel can be diverted to a flare or other outlet until the fuel quality improves. For example, if a particular application requires at least 35% methane in the fuel to operate properly, the system could divert the fuel through the solenoid valve if the methane content dropped below 35%”, in other words, the system is shutdown upon detection of insufficient heat content in the fuel).

With regards to Claim 3:

Armstrong discloses one or more valves (valve 62, Paragraph 54) attached to the set of conduits, wherein the controlling further comprises controlling the one or more valves attached to the set of conduits (Paragraph 62).

With regards to Claim 4:

Armstrong discloses an additional hydrocarbon source, wherein a portion of the fluid mixture comprises fluid provided by the additional hydrocarbon source (Paragraph 62: “A gas mixing system could then be used to blend pipeline natural gas, or other available gas (e.g., propane), with the biogas flow stream to improve the heat content of the fuel or simply augment the fuel flow during a start-up or during cold day operation”).

With regards to Claim 5:

Armstrong discloses controlling further comprises controlling at least one of a ratio, percentage, absolute amount, relative amount, or a combination thereof of the fluid provided by the additional hydrocarbon source and the fluid provided by the hydrocarbon well in the fluid mixture (Paragraph 62: “The methane detector or flow rate measurement sensor could be used to determine when the source gas methane content is becoming too low for proper microturbine operation. A gas mixing system could then be used to blend pipeline natural gas, or other available gas (e.g., propane), with the biogas flow stream to improve the heat content of the fuel”).

With regards to Claim 6:

Armstrong discloses a non-hydrocarbon source (atmospheric air drawn in by compressor 45’, see Figure 2 and Paragraph 21), wherein a portion of the fluid mixture comprises fluid provided by the non-hydrocarbon source.

With regards to Claim 8:

Armstrong discloses the non-hydrocarbon source provides at least one of oxygen, water, nitrogen, a noble gas, carbon dioxide, an inert gas, or a combination thereof (atmospheric air drawn in by compressor 45’, see Figure 2 and Paragraph 21, atmospheric air is ~99% a combination of nitrogen and oxygen).

With regards to Claim 9:

Armstrong discloses a compressor (compressor 20, Figure 3, Paragraphs 37, 38); and a second set of conduits (conduits in FCS 60’, Figure 3, upstream of compressor 20), wherein the second set of conduits provide a second fluid mixture to a compressor inlet, wherein the second set of conduits receive fluid provided by the hydrocarbon well and wherein an outlet of the compressor is connected to the set of conduits (set of conduits in FCS 60’, Figure 3, downstream of compressor 20).

With regards to Claim 11:

Armstrong discloses controlling further comprises controlling an operational parameter of the compressor (Paragraph 37: “The VFD 22 varies the motor speed in response to a measured parameter, such as a fuel pressure, to maintain the parameter (fuel delivery pressure) within a desired range”, Paragraph 62: “A proportional-integral-derivative (PID) control algorithm is used to adjust the gas compressor speed by adjusting the variable frequency drive device 22”).

With regards to Claim 12:

Armstrong discloses controlling an operational parameter of the compressor comprises controlling at least one of a frequency, a phase, a power factor, a maximum power threshold, a minimum power threshold, an amperage, run time threshold, or a combination thereof of the compressor (Paragraph 37: “The VFD 22 varies the motor speed in response to a measured parameter, such as a fuel pressure, to maintain the parameter (fuel delivery pressure) within a desired range”, Paragraph 62: “A proportional-integral-derivative (PID) control algorithm is used to adjust the gas compressor speed by adjusting the variable frequency drive device 22”, adjusting motor speed involves adjusting frequency).

With regards to Claim 13:

Armstrong discloses a second sensor (Paragraph 37: fuel pressure, “Fuel temperature sensors and/or switches measure and ensure proper gas conditions from the compressor 20”, see also Paragraph 62), wherein the second sensor measure a second property of fluids flowing through a portion of the second set of conduits.

With regards to Claim 14:

Armstrong discloses the obtaining further comprises obtaining, with the computer system, a second target value for a property of the fluid mixture entering the compressor and wherein the determining further comprises determining, with the computer system, whether a difference between the measurement of the second property and the second target value, and wherein the controlling comprises controlling at least one of the operational parameter of the gas generator and an operational parameter of the compressor based on the difference between the measurement of the second property and the second target value (Paragraph 37: “The electric motor 21 is driven by a variable frequency drive (VFD) 22, sometimes also referred to as a variable speed drive. The VFD 22 varies the motor speed in response to a measured parameter, such as a fuel pressure, to maintain the parameter (fuel delivery pressure) within a desired range. Fuel temperature sensors and/or switches measure and ensure proper gas conditions from the compressor 20. In other constructions, other parameters such as a turbine or engine temperature, an engine pressure, or engine power output, are used to control the motor speed. One of ordinary skill will realize that many parameters are available that can be used to control the motor speed”, see also Paragraph 62, multiple sensors along the entire gas train are measured via the PLC and used in determining appropriate action by the compressor motor VFD).

With regards to Claim 15:

Armstrong discloses the sensor measures at least one of a temperature, an absolute pressure, a relative pressure, a differential pressure, an oxygen concentration, a nitrogen concentration, a oxide concentration, a fluid flow rate, a fluid composition, British thermal units (BTUs), amount of energy, energy density, or a combination thereof (Paragraph 62: “such as a methane detector. The methane detector or flow rate measurement sensor could be used to determine when the source gas methane content is becoming too low for proper microturbine operation”). 

With regards to Claim 17:

Armstrong discloses a storage tank (Paragraph 54: “Not shown in FIG. 3 is an optional receiver tank which could be used to store compressed, conditioned fuel for periods of high demand (start-up) and to dampen out pressure fluctuations due to fuel supply and demand issues”), wherein the storage tank receives fluids provided by the hydrocarbon well and wherein an outlet of the storage tank is connected to the set of conduits.

With regards to Claim 18:

Armstrong discloses a storage tank sensor; wherein the storage tank sensor measures a property of fluid in the storage tank; and wherein the obtaining further comprises obtaining, with the computer system, a target value for the property of the fluid in the storage tank and wherein the determining further comprises determining, with the computer system, whether a difference between the measurement of the property of the fluid in the storage tank and the target value for the property of the fluid in the storage tank, and wherein the controlling comprises controlling the operational parameter of the gas generator based on the difference between the measurement of the property of the fluid in the storage tank and the target value for the property of the fluid in the storage tank (see Paragraph 62 for multiple sensors, see also Paragraph 54: “if low heat content fuel were the cause of a shutdown, the receiver tank could bleed down its fuel to a flare or other on-site system”, meaning the tank is controlled similar to the PLC steps described in Paragraphs 53, 54, 62 where a methane detector detects the methane levels and determines a heart content, and if said heat content is low, the gas in the tank is flared out, thereby shutting down service of the turbine).

With regards to Claim 19:

Armstrong discloses a hydrocarbon well, wherein the hydrocarbon well provides the fluid provided by the hydrocarbon well (Paragraph 34, includes “A source of gaseous fuel (landfill, anaerobic digester, wellhead, refinery process, etc.)”).

With regards to Claim 20:

Armstrong discloses an outlet of the hydrocarbon well is connected to the set of conduits (see Figure 3, skid inlet 1 from the wellhead is connected to the rest of the conduits in FCS 60’).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (hereafter “Armstrong” – US 2004/0188360) in view of Rajamani (US 5896736).

With regards to Claim 7:

Armstrong does not explicitly disclose the controlling further comprises controlling at least one of a ratio, percentage, absolute amount, relative amount or a combination thereof of the fluid provided by the non-hydrocarbon source and the fluid provided by the hydrocarbon well in the fluid mixture. However, controlling an air input into a gas turbine is widely known in the art. As one example, Rajamani teaches a gas turbine and teaches that “the gas turbine combustion process results in generation of, among other things, nitrogen oxides (NOx), unburnt hydrocarbons, and carbon monoxide (CO). Control of such undesirable emissions requires control of the fuel-air ratio (FAR) of the combustible mixture being fed into the combustion chamber of the turbine. One approach to minimize emissions has been to design a turbine so that when it is operating at full load conditions the FAR has an equivalence ratio (actual FAR divided by the stoichiometric FAR) that corresponds to a desired point between the lean burnout point (when turbine combustor flameout occurs because the FAR is too lean) and the rich burnout point (flameout due to FAR being too rich)” (Col. 1, Line 17). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, adjusting the amount of air relative to the amount of fuel, i.e. an air-fuel ratio, results in the predictable benefit of controlling the generation of undesirable emissions during the combustion process, and it would have been obvious to one of ordinary skill in the art to modify the system of Armstrong to include control of the air intake relative to the fuel feed into the combustion chamber in order to better control emissions. 


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (hereafter “Armstrong” – US 2004/0188360) in view of Harper et al. (hereafter “Harper” – US 2018/0142627).

With regards to Claim 16:

Armstrong does not explicitly disclose the operational parameter of the gas generator comprises at least one of a frequency, a phase, a power factor, a maximum power threshold, a minimum power threshold, an amperage, run time threshold, or a combination thereof, instead disclosing an ambiguous shutdown. Harper (Figures 2, 3) teaches a gas turbine system including determining parameters indicative of a fuel composition (at 118,. Figure 3), and based on this determination, the controller may “adjust control commands so that the system 10 yields the desired combustion dynamics, the desired emissions, protects certain hardware components, and/or yields other desired operating parameters of the system 10. For example, in certain embodiments, the controller 40 may increase or decrease the load 28, may adjust the fuel 20 supplied to each combustor 14, each fuel circuit, and/or to each fuel nozzle 18 (e.g., adjust a fuel split), may sound an alarm to alert an operator, or may adjust one or more operating parameters of the system 10 (e.g., combustion dynamics parameters, etc.)” (Paragraph 35). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, given the teachings of Harper, it would have been obvious to one of ordinary skill in the art to modify the system of Armstrong to adjust the turbine operational parameters, including parameters such as the load/power of Armstrong based on the methane detection already disclosed by Armstrong in order to more efficiently and safely operate the gas turbine. 


Allowable Subject Matter

Claims 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and upon filing of a timely terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Hunt et al. (US 2010/0038907) – see Figure 1, hydrocarbon well 295 providing gas to gen-set 209 and pressure sensor 235 providing info to controller 205 to adjust generator speed/frequency based on the pressure reading, see Paragraph 39.

Allen (US 2014/0265326) – see Figure 2, expansion turbine 210 receiving fuel from wellhead 110, and pressure sensor 203 monitoring pressure with controller 240 adjusting clutches and speeds based on said pressure reading, see Paragraph 64. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Monday, October 10, 2022